Citation Nr: 0814680	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  00-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury (claimed as chondromalacia and a meniscal tear).  

2.  Entitlement to service connection for a dental disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder, 
including chest pain, heart disease, and a heart murmur.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
including scabies and shingles.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
disorder.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a granuloma of the 
left lung.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the spine.  

9.  Entitlement to a compensable rating for nonspecific 
urethritis.  

10.  Entitlement to an initial compensable rating for scars 
on the left side of the chin and above the right eyebrow.  

11.  Entitlement to an initial compensable rating for scars 
on the left biceps and the lateral aspect of the left 
shoulder.  

12.  Entitlement to a compensable rating based upon multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty (AD) from March 1950 to 
March 1954.  He also had additional service on active duty 
for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The procedural history of this case is complicated.  
Historically, an August 1954 rating decision granted service 
connection for teeth numbers 12, 14, 15, and 19 for the 
purposes of receiving VA outpatient dental treatment.

In an August 1998 rating decision, service connection also 
was granted for nonspecific urethritis.  Service connection 
was denied for a heart condition, a skin condition, a 
prostate condition, a granuloma of the left lung, and 
degenerative changes of the spine.  The veteran did not 
appeal that decision.

In October 1999, the RO also granted service connection for 
scars on the left side of the veteran's chin, above his right 
eyebrow, on his left biceps, and on the lateral aspect of his 
left shoulder.  Service connection was denied for residuals 
of a left knee injury and a dental condition on the basis 
that the claims were not well grounded.  The RO also denied 
the veteran's petition to reopen the previously denied claims 
for service connection and determined he was not entitled to 
a compensable evaluation for multiple, noncompensable 
service-connected disabilities.

Initially, the veteran requested a Travel Board hearing in 
his May 2000 substantive appeal (VA Form 9).  However, he 
subsequently submitted another substantive appeal in July 
2000 requesting a RO hearing instead of a Travel Board 
hearing.  He specifically stated that he did not want a 
Travel Board hearing.  Therefore, his request for a Travel 
Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) 
(2007).

Under the guidelines of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO reviewed the veteran's claims that were 
denied as not well grounded since the VCAA eliminated this 
requirement.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  In September 2002, the RO continued to deny the 
veteran's claims for service connection for a heart 
condition, skin condition, left knee condition, and dental 
condition on a de novo basis.  According to VAOGCPREC 3-2001 
(January 22, 2001), claims that were denied or dismissed as 
not well grounded during the period beginning on July 14, 
1999 (the date of Morton v. West, 12 Vet. App. 477 (1999)) 
and ending on November 9, 2000 (the date the VCAA was 
enacted) will be readjudicated upon request of the veteran or 
on VA's own initiative.  McQueen v. Principi, 4 Vet. App. 300 
(2001) (per curiam) (citing VBA Fast Letter 00- 87).

While the September 2002 rating decision purported to 
readjudicate the claims previously denied in August 1998 on a 
de novo basis, the adjudication of those claims became final 
prior to the Morton decision.  Therefore, the submission of 
new and material evidence is required to reopen these claims.  
38 C.F.R. § 3.156.

The Board is remanding the claim for a compensable rating for 
the nonspecific urethritis to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding all of the remaining claims.


FINDINGS OF FACT

1.  The veteran's left knee disorder was not caused or made 
permanently worse by his active military service; rather, he 
sustained a civilian work-related injury.

2.  Teeth numbers 12, 14, 15, and 19 already have been 
service connected and treated in years past; the veteran does 
not have any other dental condition for which service 
connection may be established.

3.  Evidence received since the August 1998 rating decision 
that pertains to the veteran's claims for hearing loss, a 
heart condition, a skin condition, a prostate condition, a 
granuloma of the left lung, and degenerative changes of the 
spine is cumulative of evidence previously of record, does 
not bear directly and substantially on these claims, and is 
not so significant that it must be considered with all the 
evidence of record to fairly adjudicate these claims.  

4.  The veteran's eyebrow scar is painful when bumped.  

5.  The veteran's left biceps and shoulder scars do not cause 
limitation of motion.  

6.  The Board is granting the veteran a compensable rating 
for his eyebrow scar, so there is no possible way he can also 
still receive additional compensation under the provisions of 
38 C.F.R. § 3.324 because one of his service-connected 
disabilities now has a compensable (as opposed to 
noncompensable) rating.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

2.  Service connection for a dental condition is not 
established.  38 U.S.C.A. § 1110, 1131, 1712(a)(2) (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2007)..  

3.  The August 1998 decision denying service connection for 
hearing loss, a heart condition, a skin condition, a prostate 
condition, a granuloma of the left lung, and degenerative 
changes of the spine is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  
 

4.  No new and material evidence has been received since that 
August 1998 rating decision to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

5.  The criteria are met for a higher 10 percent compensable 
rating for the scar on the right eyebrow.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code (DC) 7804 (2007).

6.  The criteria are not met for a compensable rating for the 
scars on the left biceps and the lateral aspect of the left 
shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.118, DC 7805 (2007).

7.  The claim for a compensable, 10 percent, rating based on 
multiple noncompensable service-connected disabilities is 
denied as a matter of law.  38 C.F.R. § 3.324 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in August 2002 and November 2006, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The VCAA was enacted after some of 
the original rating decisions were completed.  But the VCAA 
letters were sent prior to the January and July 2007 
supplemental statements of the case (SSOCs) - wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since those initial ratings decision, 
statement of the case (SOC), and any prior supplemental SOC 
(SSOC).  This is important to point out because the 
Federal Circuit Court has recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

The November 2006 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claims.  Pelegrini II, 18 Vet. App. at 120-21.  
However, an October 2007 Board certification letter did make 
this specific request and, in any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



In the October 2007 letter the veteran was asked to give VA 
any evidence pertaining to his claims, even though the letter 
did not use the precise language specified by the Pelegrini 
Court, and that is sufficient to satisfy § 5103(a).  
So any failure to make this specific request in the initial 
August 2002 VCAA letter is non-prejudicial, harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in a March 2006 letter, 
the veteran was informed of the disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).



The Board also sees the November 2006 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence to reopen his previously denied, unappealed, claims 
for service connection.  He was informed that new evidence 
must be evidence that was submitted to VA for the first time 
that was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to substantiation of the claim.  He was 
informed, as well, of the reasons his claims were previously 
denied.  Therefore, he has received the required VCAA notice 
as it specifically concerns the petition to reopen these 
previously denied claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

And as for the duty to assist, the RO obtained the veteran's 
service medical records, including from when he was on 
ACDUTRA and INACDUTRA, his VA medical records, including the 
reports of his VA compensation examinations, and his 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its October 
2003 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The Board instructed the RO to specifically 
address whether the veteran's claimed hearing loss and 
prostate disorder were secondary to or aggravated by his 
service-connected perforation of the tympanic membrane or 
nonspecific urethritis.  However, the RO did not reopen these 
claims, based on the fact that no new and material evidence 
was submitted.  VA is not required to request a medical 
examination and nexus opinion unless and until there is new 
and material evidence to reopen a previously denied, 
unappealed, claim.  38 C.F.R. § 3.19(c)(4)(iii).



Service Connection Claims

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has diagnoses of a left knee condition and dental 
condition involving a mandible fracture and missing teeth.  
Consequently, the determinative issue is whether these 
conditions are somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Left Knee

There is an undated statement from the veteran, wherein he 
asserts that he slipped on some water and twisted his left 
knee.  The letter is presumably from 1987 because a July 1987 
letter from the U. S. Department of Labor shows they accepted 
his injury as coming under the Federal Employee's 
Compensation Act for chondromalacia and a meniscal cartilage 
tear of this knee.  Additionally, there is a letter from Dr. 
R. G. stating the veteran hurt his left knee at work on March 
31, 1987.  According to the veteran's service personnel 
records, this injury was not incurred while he was on active 
duty, ACDUTRA, or INACDUTRA.  His service medical records 
(SMRs) are unremarkable for a diagnosis of or treatment for 
any other knee condition in service, or even relevant 
complaints.  There is no evidence of record that a left knee 
disability was treated or diagnosed in service, and no 
evidence to provide a nexus between the veteran's current 
left knee disability and his military service.  For these 
reasons and bases, the preponderance of the evidence is 
against this claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and this claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Dental Claim

It is first worth reiterating that teeth numbers 12, 14, 15, 
and 19 were service connected in years past for purposes of 
receiving VA outpatient dental treatment.  So the Board will 
not address these four teeth in this decision, as the veteran 
already has been compensated for them.  He has not alleged 
any specific dental trauma or treatment during service to 
have any additional teeth service connected.  In this regard, 
the Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Thus, in this appeal, adjudication of the 
veteran's claim for service connection must also include 
consideration of service connection for the purpose of 
establishing his eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) [holding 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision]; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The dental conditions for which service-connected 
compensation benefits are available are set forth under 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The veteran 
does not have any of these conditions.  Therefore, he is not 
entitled to service-connected compensation benefits.  
According to the report from his January1998 VA dental 
examination, he has some missing teeth and maxillary anterior 
bone loss under his third complete denture, due to long-
standing occlusal force from his existing mandible natural 
teeth against an edentulous maxillary ridge and denture.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161, if the 
defective or missing tooth was incurred in the line of duty 
during active service.  38 C.F.R. § 3.381 (2007) (emphasis 
added).  Simply stated, such disabilities, while they may 
receive treatment by VA, do not receive VA compensation by 
VA.

The veteran is already service connected for the four teeth 
that were extracted while he was on active duty.  Therefore, 
there are no dental conditions for which he may receive 
service-connected compensation benefits and no treatable 
carious teeth, replaceable missing teeth, alveolar abscesses, 
or periodontal disease for which he may be service connected 
for treatment.  38 C.F.R. § 3.381.  For these reasons and 
bases, the preponderance of the evidence is against service 
connection for an unspecified dental condition.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The appeal therefore is 
denied.

New and Material Evidence Claims

In August 1998, the RO denied the veteran's claims for 
service connection for a heart condition, skin condition, 
prostate condition, granuloma of the left lung, 
and degenerative changes of the spine.  He did not appeal 
that decision.  Instead, in September 1998, he submitted a 
claim to reopen based upon newly submitted evidence.  The RO 
was correct in construing the September 1998 statement as a 
claim to reopen and not as a notice of disagreement (NOD) in 
response to the August 1998 RO decision because the veteran 
did not express disagreement and a desire for appellate 
review of that decision.  Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002); 38 C.F.R. § 20.201 (2007).  Therefore, that 
August 1998 RO decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).  

The veteran submitted evidence to reopen his claims in 
September 1998.  Because he filed this petition to reopen 
before August 29, 2001, the former definition of what 
constitutes new and material evidence must be applied.



If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New and material evidence means not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See 38 C.F.R. § 3.165(a) (2007) (amended definition of 
"new and material evidence" effective for claims filed on 
or after August 29, 2001).  

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The additional evidence received since the RO's August 1998 
denial consists of VA treatment records, private medical 
records, SMRs from the veteran's periods of service in the 
Reserves, an August 2000 informal conference report, the 
transcript of a January 2001 RO hearing, the report of a 
March 2003 VA examination for the veteran's scars, personal 
statements from the veteran, and records of his service on 
ACDUTRA and INACDUTRA.

All of this evidence is new, in that it has not been 
submitted to VA before.  But it is not material because it 
does not bear directly and substantially upon the specific 
matters under consideration, is cumulative or redundant, or 
by itself or in connection with evidence previously of record 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  



Specifically, none of this evidence suggests any of these 
conditions were either incurred during or aggravated by the 
veteran's military service, irrespective of whether he was on 
regular AD, ACDUTRA or INACDUTRA.  This evidence confirms he 
has these claimed disabilities, but does not provide any 
indication they originated while he was in service, or were 
otherwise caused by his service, including any service-
connected disability.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).  See, too, Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).

As a layman, the veteran cannot establish this causal nexus 
(i.e., link) himself, so his hearing testimony and personal 
statements attempting to do this is insufficient to reopen 
his claims.  He is also merely reiterating arguments 
previously made.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen these claims for service connection.  38 U.S.C.A. § 
5108.  Furthermore, inasmuch as the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen these finally disallowed claims, the benefit-of-
the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Where, on the other hand, an increase in an existing 
disability rating based upon established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  But a recent decision of the Court has held that in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  So the notion of a 
"staged" rating has been extended to include even the 
traditional increased-rating claim, not just claims involving 
an appeal of an initial rating.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

During the pendency of this appeal, effective August 30, 
2002, VA revised the rating criteria for evaluating skin 
disorders - including residual scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Therefore, the Board will 
evaluate the veteran's claims under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  However, VA's Office of General Counsel 
determined in an opinion that the amended rating criteria, if 
favorable to the claim, can be applied only prospectively for 
periods from and after the effective date of the regulatory 
change.  The Board may apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOGCPREC 3-
2000 (Apr. 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; Rhodan v. West, 12 Vet. App. 55 (1998). Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003).

Facial Scars

The veteran asserts that he is entitled to a compensable 
rating for his service-connected facial scars, currently 
assigned a noncompensable evaluation under DC 7800, for 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  

The RO addressed the previous rating criteria in the March 
2000 SOC and the amended criteria in the May 2003 SSOC.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous criteria for DC 7800, a noncompensable 
evaluation is warranted for slight disfigurement of the head, 
face, or neck.  A 10 percent rating is warranted for 
moderately disfiguring scars on the head, face, or neck.  
38 C.F.R. § 4.118 (2001).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  



Under the amended criteria for DC 7800, a 10 percent 
evaluation is warranted when there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118 (2007).  There are eight 
characteristics of disfigurement:  (1) the scar is 5 or more 
inches (13 cm) in length; (2) the scar is at least one 
quarter inch (.6 cm) wide at the widest part; (3) the surface 
contour of the scar is elevated or depressed on palpation; 
(4) the scar is adherent to underlying tissue; (5) the skin 
is hyper- or hypo-pigmented in an area exceeding six square 
inches (39 sq. cm); (6) the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; (7) underlying soft tissue is 
missing in an area exceeding six square inches; and (8) the 
skin is indurated and inflexible in an area exceeding six 
square inches.  38 C.F.R. § 4.118, DC 7800, Note (1).  

There is no medical indication the veteran's scars are 
unstable, to warrant application of DC 7803.  There also is 
no evidence these scars cause limitation of function, 
including limitation of motion, to warrant application of DC 
7805.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
DC should be upheld if supported by explanation and 
evidence).  

In March 2003, the veteran had a VA scars examination.  His 
chin scar was 2.5 centimeters long, 2 millimeters wide, and 
0.5 millimeters deep.  It was the same shade as the 
surrounding skin.  There was no pain on palpation.  There was 
no adherence to the underlying tissue.  The scar was stable 
with no underlying soft tissue damage.  There was no 
inflammation, edema, or keloid formation.  His face was 
symmetrical and there was no distortion or immobility of any 
of his features.  

The veteran's right eyebrow scar was 2.5 centimeters long, 2 
millimeters wide, and 0.5 millimeters deep.  It was the same 
color as the surrounding skin and the remainder of the scar 
was into the brow.  He reported a pain level of 8 
(where 0 is not painful and 10 is most painful) when he 
bumped this scar.  There was no adherence to the underlying 
tissue.  There was no ulceration or skin breakdown.  The scar 
was superficial with no underlying soft tissue damage, 
inflammation, edema, or keloid formation.  His eyes and 
eyebrows were symmetrical.  There was no limitation of motion 
secondary to the scar.  

The examiner diagnosed the veteran with a scar on the left 
chin with no residuals and a scar on the right eyebrow with 
pain upon bumping the area, otherwise no residuals.  

The results of that examination provide evidence against the 
veteran's claim, if DC 7800 is applied.  The examiner noted 
the veteran's features were all symmetrical.  His facial 
scars do not have any of the eight characteristics of 
disfigurement that are enumerated in the amended version for 
DC 7800.  Additionally, these facial scars are not moderately 
disfiguring, as required for a 10 percent evaluation under 
the former regulation.  

The Court has held that the assignment of a particular DC is 
"completely dependent on the facts of a particular case," 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator, however, must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. at 629 (an alternative Diagnostic Code than that applied 
by the RO may be appropriate under the circumstances, and 
where a claim is evaluated under this criteria, the VA 
adjudicator should explain the basis for this determination).  

The veteran stated that his right eyebrow scar was painful 
whenever it was bumped, and the VA examiner confirmed this 
during the objective clinical portion of the evaluation.  DC 
7804 provides for a 10 percent rating when a superficial scar 
is painful on examination.  38 C.F.R. § 4.118 (2007).  The 
former version of DC 7804 is not more favorable to the 
veteran, as a 10 percent rating under the old standard also 
requires a scar that is painful on objective demonstration.  
38 C.F.R. § 4.118 (2001).

In any event, he has the required painful, superficial 
eyebrow scar to warrant a higher 10 percent rating under DC 
7804.

The veteran is not entitled, however, to an even higher 
rating because he does not meet the criteria for a 
compensable evaluation under DC 7800 and there is no higher 
available evaluation under DC 7804.

For these reasons and bases, the evidence at most supports 
assigning a higher 10 percent rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Bicep and Shoulder Scars

The veteran asserts that he also is entitled to a compensable 
evaluation for his left bicep and shoulder scars, currently 
rated under DC 7805, for other scars.  There is no evidence 
these scars are unstable, to warrant application of DC 7803.  
There also is no evidence these scars are painful on 
examination to warrant application of DC 7804.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld 
if supported by explanation and evidence).  

The RO addressed the amended criteria in the May 2003 SSOC.  
The previous and amended criteria for DC 7805 are identical.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under DC 7805, the rater is instructed to evaluate the scar 
based upon the extent it causes any associated limitation of 
function of the affected part.  38 C.F.R. § 4.118.  So the 
Board must address whether the veteran's left bicep and 
shoulder scars, for example, limit his range of motion.

In March 2003, the veteran had a VA scars examination.  The 
examiner observed a V-shaped scar on the veteran's left 
lateral biceps.  One side of the V was 7 centimeters long, 
and the other side was 8 centimeters long.  The scar was 
0.4 centimeters wide to 1 centimeter wide at its widest 
point.  The scar was 2 millimeters deep.  It was slightly 
hypo-pigmented and shiny.  There was no pain in the scar when 
examined, nor did the veteran report experiencing any pain.  
There was no adherence to underlying tissue, ulceration, skin 
breakdown, underlying soft tissue damage, inflammation, 
edema, or keloid formation.  The veteran had positive 
vibratory and monofilament sensation in both hands.  He had 
absence of sensation to monofilament from the scar to 
approximately 6 inches below the scar.  He reported that his 
hand got cold and that his left arm went numb when he sat in 
his recliner.  There was no limitation of motion.

The examiner noted two smaller scars on the upper portion of 
the left lateral biceps.  They were 3 centimeters long and 4 
millimeters wide.  They were two or three shades lighter than 
the surrounding skin.  There was no underlying tissue damage, 
ulceration, skin breakdown, inflammation, edema, or keloid 
formation.  No associated limitation of motion was observed, 
either.  

The examiner diagnosed the veteran with scars on the left 
upper biceps with numbness in the area of the scar and a hand 
grip of 4/5, with subjective complaints of the hand feeling 
cold and the arm going numb.  

The examiner, the veteran, and the veteran's wife attempted 
to locate scars on the veteran's shoulders and could not find 
one.  

A December 1997 VA scars examination determined the veteran 
had no residuals from his bicep scars.

Based on the results of these VA examinations, there is no 
indication the veteran's left bicep scars cause any 
associated limitation of function, including limitation of 
motion in this upper extremity.  Therefore, the scars do not 
meet the criteria for a compensable evaluation under DC 7805.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left bicep scars does 
not more closely approximate a compensable rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

There also is no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a Compensable Evaluation Based Upon Multiple 
Noncompensable Service-Connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent 
service-connected disabilities of such character to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under VA's schedule 
for rating disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324 (2006).



As a result of this decision, one of the veteran's service-
connected disabilities now has a compensable (as opposed to 
noncompensable) rating.  So his claim for a separate, 
collective, 10 percent rating based on multiple 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324, must be denied as a matter of law since there 
is no possible way he can now prevail.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for left knee disorder is denied.  

Service connection for a dental disorder is denied.  

The petition to reopen the claims for service connection for 
hearing loss, a heart condition, a skin condition, a prostate 
condition, a granuloma of the left lung, and degenerative 
changes of the spine is denied.

However, a higher 10 percent rating is granted for the 
veteran's facial, eyebrow scar, subject to the laws and 
regulations governing the payment of VA compensation.  

But the claim for a compensable rating for the left biceps 
and shoulder scars is denied.  

The claim for a 10 percent disability rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities also is denied.




REMAND

During his January 2001 RO hearing, the veteran stated that 
he awoke three to six times each night to urinate, and that 
he wore homemade absorbent materials 24 hours a day due to 
incontinence.  

The Board sees the veteran's most recent VA genitourinary 
examination was in December 1997, so over ten years ago.  He 
is service connected for nonspecific urethritis, but not for 
a prostate condition.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  This duty to assist includes the conducting of 
a thorough and comprehensive medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  See, too, Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 
11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 
(1991); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As mentioned, another examination is especially needed to 
determine whether the veteran's nocturia and incontinence are 
due to his service-connected disability (nonspecific 
urethritis) or, instead, the result of his prostate 
condition, which is not service connected.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be 
able to distinguish, by competent medical opinion, the extent 
of symptoms that are attributable to service-related causes).

Also, during the pendency of this appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007) have been interpreted to require 
more specific guidance as to how to substantiate a claim for 
an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  So corrective notice should be sent to the 
veteran to comply with this recent precedent case.

Accordingly, the claim for a higher rating for the 
nonspecific urethritis is REMANDED for the following 
development and consideration:

1.  Notify the veteran that to 
substantiate his claim for a higher, 
i.e., compensable rating for his 
nonspecific urethritis, he must provide, 
or ask VA to obtain, medical or lay 
evidence showing a worsening or increase 
in severity of this disability and the 
effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence 
that he may submit should also be 
included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

It should also provide at least general 
notice with respect to the requirements 
of 38 C.F.R. § 4.115b, which provides 
rating criteria for voiding dysfunction, 
urinary frequency, obstructed voiding, 
and urinary tract infections.  

2.  Schedule the veteran for a VA 
genitourinary examination to assess the 
current severity of his service-connected 
nonspecific urethritis.  

The examiner should also provide an 
opinion as to whether the veteran's 
nocturia and incontinence, as described 
in the transcript of his January 2001 
hearing, are due to his service-connected 
nonspecific urethritis or, instead, 
attributable to his prostate condition 
that is not service connected.

The claims files, including a copy of 
this remand, must be made available to 
the examiner for a review of the 
pertinent medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


